DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 2, 4-10 and 23-29) with species, b. method listed in Group I and further comprising determining a level of expression of CD11b in the reply filed on August 16, 2021 is acknowledged.
	Upon reconsideration Group II (claim 3) will be rejoined with the elected Group I and examined on the merits.

3.  	Claims 2-10 and 22-29 are pending.
	Claims 9 and 22, drawn to non-elected inventions and non-elected species are withdrawn from consideration.
	Claims 1 and 11-21 have been cancelled.
	Claims 2, 4-10 and 23-29 have been amended.
	Claims 2-8, 10 and 23-29 are examined on the merits with species, b. method listed in Group I and further comprising determining a level of expression of CD11b.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 2, 3, 6, 8, 10 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Arber, WO 2007/088537 A2 (published 9 August 2007/ IDS reference 3 submitted January 9, 2020).  Arber discloses “…a method of diagnosing cancer or a pre-malignant lesion, the method comprising determining a presence and/or a level of a circulating CD24 of a subject in need thereof, wherein the presence and/or the level of the circulating CD24 above a predetermined threshold is indicative of the cancer or the pre-malignant lesion”, see page 3, lines 10-14; page 13, lines 6-10; and page 14, lines 27-30. Examples of pre-malignant lesions include adenomatous polyps, malignant solid or non-solid (e.g., hematological malignancies), see page 13, lines 11-24. Furthermore, examples of CD24-associated cancers which can be diagnosed by the taught method include tumors of the gastrointestinal tract, gallbladder carcinoma, biliary tract tumors, prostate cancer, kidney (renal) cancer , liver cancer, ovarian .	
“According to yet another aspect of the present invention there is provided a method of monitoring efficacy of cancer therapy, comprising determining a level of a circulating CD24 in a biological sample of the subject following the cancer therapy, wherein a decrease from a predetermined threshold in the level of the circulating CD24 following the cancer therapy is indicative of reduction of cancerous cells, thereby monitoring efficacy of the cancer therapy.”, see page 3, lines 19-24. The cancer therapy may comprise radiation therapy, chemotherapy or antibody therapy, see page 6, lines 3-8; and bridging paragraph of pages 24 and 25.
	The CD24 protein can be sampled within a biological sample, such as peripheral blood cells (PBCs), urine, stool, serum, tears, saliva, see page 5, lines 1-4; page 13, lines 1-5; page 15, lines 28-31; page 16, lines 1-16; page 20, lines 3-7; page 24, lines 4-20; page 28, lines 4-10; and page 53, lines 30-32; and page 66, claim 13.  
	Biological samples are obtained before and after cancer treatment and expression of CD24 is assessed, see Figs. 2a-c caption beginning on page 8; page 25, lines 3-8; and page 59, lines 1-15.




Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-8, 10 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable Arber, WO 2007/088537 A2 (published 9 August 2007/ IDS reference 3 submitted January 9, 2020), and further in view of Paul et al., WO 2005/114191 A2 (published 1 December 2005/ IDS reference 2 submitted January 9, 2020).  Arber teaches “…a method of diagnosing cancer or a pre-malignant lesion, the method comprising determining a presence and/or a level of a circulating CD24 of a subject in need thereof, wherein the presence and/or the level of the circulating CD24 above a predetermined threshold is indicative of the cancer or the pre-malignant lesion”, see page 3, lines 10-14; page 13, lines 6-10; and page 14, lines 27-30. Examples of pre-malignant lesions include adenomatous polyps, malignant solid or non-solid (e.g., hematological malignancies), see page 13, lines 11-24. Furthermore, examples of CD24-associated cancers which can be diagnosed by the taught method include tumors of the gastrointestinal tract, gallbladder carcinoma, biliary tract tumors, prostate cancer, kidney (renal) cancer , liver cancer, ovarian cancer, cervical cancer, lung cancer, breast cancer, lymphomas and leukemias, see paragraph bridging pages 13 and 14.	
“According to yet another aspect of the present invention there is provided a method of monitoring efficacy of cancer therapy, comprising determining a level of a circulating CD24 in a biological sample of the subject following the cancer therapy, wherein a decrease from a predetermined threshold in the level of the circulating CD24 following the cancer therapy is indicative of reduction of cancerous cells, thereby monitoring efficacy of the cancer therapy.”, see page 3, lines 19-24. The cancer therapy may comprise radiation therapy, chemotherapy or antibody therapy, see page 6, lines 3-8; and bridging paragraph of pages 24 and 25.
	The CD24 protein can be sampled within a biological sample, such as peripheral blood cells (PBCs), urine, stool, serum, tears, saliva, see page 5, lines 1-4; page 13, lines 1-5; page 15, lines 28-31; page 16, lines 1-16; page 20, lines 3-7; page 24, lines 4-20; page 28, lines 4-10; and page 53, lines 30-32; and page 66, claim 13.  
	Biological samples are obtained before and after cancer treatment and expression of CD24 is assessed, see Figs. 2a-c caption beginning on page 8; page 25, lines 3-8; and page 59, lines 1-15.
Arber does not teach the level of expression of CD11b was determined.
However, Paul teaches obtaining and assaying biological samples including leukocyte populations before and after therapeutic treatment with antibodies to determine antigenic determinants expressed by said populations, see abstract; and section A. beginning on page 14.  Antigenic determinants such as CD24 and CD11b can be enumerated utilizing specific antibodies in flow cytometry methods, see pages 4 and 5; paragraph bridging pages 6 and 7, lines 11-30; paragraph bridging pages 17 and 18. 
It is art known PBCs include an heterogeneity of cell types comprising monocytes, lymphocytes and mature and immature granulocytes (containing eosinophils, neutrophils), natural killer (NK) cells are all able to be identified by specific antibodies binding specific antigenic determinants, see page 1, lines 9-29; page 7, lines 23-26; page 14; paragraph bridging pages 17 and 18; Table 1 on page 31.
The wherein clauses recited in claims 5 and 7 include characterizations and elements remiss of transformative steps and do not impart novelty.  These claims simply state a characterization or conclusion based upon the diagnosing step listed in claim 2 (a) that is anticipated by Arber.  Hence, the prior art reads on these claims, see MPEP 2111.01.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of all the references to measure, differentiate and define candidate protein biomarkers in order to determine those that predispose an individual to a particular disorder or disease, as well as differentiate and identify distinct cell populations indicative of a particular disorder or disease, see both documents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references protein biomarkers are indicative of disease status, different stages of disease and define different cell populations, which delineate a unique set of prognostic markers and therapeutic targets facilitating one of ordinary skill in the art to arrive at a definitive diagnosis and determine risk of disease, recurrence and treatment, see both references in their entireties.
10.	Claims 2, 4-8, 10 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arber et al., US 2010/0273191 A1 (published October 28, 2010), as evidenced by Miltenyi Biotec. (Blood, 7 pages, 2021), and further in view of Yu et al. (PLOS One 1-23 and Supplemental Table 2, March 3, 2016). Arber teaches a method for determining a level of CD24 expression on peripheral blood cells (PBCs), wherein the level of CD24 above a predetermined threshold is indicative of cancer or a pre-malignant lesion, see abstract; page 2, section 0041; and page 4, section 0061. The level of CD24 can be determined implementing assays such as “fluorescence activated cell sorting (FACS), enzyme linked immunosorbent assay (ELISA), Western blot and radio-immunoassay (RIA) analyses, immunoprecipitation (IP) or by a molecular weight-based approach” using CD24 antibodies, see page 3, sections 0046-0055; page 4, sections 0061 and 0062; page 5,sections 0064-0072.
The pre-malignant lesion is an adenoma and may be associated with a solid tumor such as those listed in claims 26 and 27, as well as hematological malignancies, such as leukemia, see page 1, sections 0009-0024; and sections 0042 and 0043 spanning pages 2 and 3.   
As evidenced by Miltenyi, PBCs or whole blood contain various blood cells including “erythrocytes (red blood cells), leukocytes (white blood cells), and thrombocytes (platelets)”, see page 1, 1st sentence. Leukocytes further include peripheral blood mononuclear cells (PBMCs) and polymorphonuclear leukocytes (PMNs), see sections 2 and 2.1 on page 2. PBMCs contain lymphocytes (T, B, and NK cells), dendritic cells and monocytes, which further differentiate into macrophages and myeloid-lineage dendritic cells, see section 2.1 and Table on page 2.  Moreover, PMNs, also known as granulocytes encompass neutrophils, eosinophils and basophils, see page 3, section 2.2. Hence, the PBC sample of Arber inherently contains both small and large leukocytes.
The wherein clauses recited in claims 5 and 7 include characterizations and elements remiss of transformative steps and do not impart novelty.  These claims simply state a characterization or conclusion based upon the diagnosing step listed in claim 2 (a) that is anticipated by Arber.  Hence, the prior art reads on these claims, see MPEP 2111.01.
Arber does not teach the method, wherein the subject is treated with an anti-cancer therapeutic agent and the level of expression of CD11b is assayed.
However, Yu teaches a procedure for the processing, antibody staining, and flow cytometric analysis of biological samples to identify major leukocyte populations and provide detailed phenotyping of individual immune cell types, see page 3, 1st full paragraph; page 4, Flow Cytometry section; and Discussion beginning on page 16. Utilizing antibodies specific for leukocyte cell surface molecules or cluster of differentiation (CD) molecules such as CD11b and CD24 cells can be stained and identified, see entire Yu document; and Supplemental Table 2.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of all the references to measure, differentiate and define candidate protein biomarkers in order to determine those that predispose an individual to a particular disorder or disease, as well as differentiate and identify distinct cell populations indicative of a particular disorder or disease, see both documents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references protein biomarkers are indicative of disease status, different stages of disease and define different cell populations, which delineate a unique set of prognostic markers and therapeutic targets facilitating one of ordinary skill in the art to arrive at a definitive diagnosis and determine risk of disease, recurrence and treatment, see both references in their entireties.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- Shapira et al., Feasibly of CD24/CD11b as a screening test for hematological malignancies.  J. Pers. Med 11 (724): 1-9, 2021.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



27 October 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643